     Case: 5:20-cv-00455-DLB Doc #: 5 Filed: 11/19/20 Page: 1 of 1 - Page ID#: 23




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                               CENTRAL DIVISION
                                 AT LEXINGTON

CIVIL ACTION NO. 20-455-DLB

PERCY JAMES TUCKER                                                       PETITIONER


v.                                   JUDGMENT


FRANCISCO QUINTANA                                                     RESPONDENT

                                     *** *** *** ***

        Consistent with the Memorandum Opinion and Order entered contemporaneously

herewith, and pursuant to Rule 58 of the Federal Rules of Civil Procedure, it is hereby

ORDERED and ADJUDGED as follows:

        (1)   Petitioner Percy James Tucker’s petition for writ of habeas corpus filed

pursuant to 28 U.S.C. § 2241 (Doc. # 1) is DENIED WITHOUT PREJUDICE;

        (2)   This action is DISMISSED and STRICKEN from the Court’s docket; and

        (3)   This is a FINAL and APPEALABLE Judgment and there is no just cause

for delay.

        This 19th day of November, 2020.
